Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-7 are pending.
Claims 1, 6 and 7 are independent claims.Claims 1-7 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because software in and of itself is not one of the statutory classes (e.g. process, machine, manufacture, or composition of matter).

Claim 7 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
To clarify the identified abstract idea in claim 7, the pertinent portion pertaining to the abstract idea is bolded:

Claim 7 (Currently Amended) A computer program causing a computer including a processor and a memory to execute processing comprising:
receiving an input of image data of a periodic pattern on a sample surface at a first temperature and a sample formation temperature, and an input of analysis parameters;
searching for the periodic pattern of the same size in the same area on the sample;
generating moiré fringes based on each image of the periodic pattern;
calculating a phase of the moiré fringes for the sample at the first temperature;
calculating a phase of the moiré fringes for the sample at the sample formation temperature;
acquiring a phase difference of the moiré fringes at the sample formation temperature with respect to the first temperature;
calculating a residual thermal strain of the sample at the first temperature with respect to the sample formation temperature based on the acquired phase difference; and
outputting the calculation result.

The limitation “receiving an input of image data…” and the limitation “outputting the calculation result” are insignificant extra solution activities and do not provide any significant additional elements.  The description of the type of data fails to positively recite the requirement of performing the action of taking the data using a physical device.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.  Further the outputting of a result without any use of a particular device also fails to provide an additional element.
The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents the results of an analysis of received data without integration into a practical application by integrating the abstract idea into a significant additional element.  
The claim fails to provide incorporate the abstract idea into a significant additional element to form a practical application since the claim fails to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus claim 7 is deemed patent ineligible under 35 USC 101.


AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, “THERMAL STRESSES IN MICROELECTRONICS SUBASSEMBLIES: QUANTITATIVE CHARACTERIZATION USING PHOTOMECHANICS METHODS”, 2003 (hereinafter Han).
Claim 1 (Currently Amended):
Han teaches a residual thermal strain distribution measurement method of measuring a residual thermal strain distribution as residual thermal deformation in a sample generated when a thermal load is applied to the sample, comprising:
recording images of a periodic pattern present on a surface of the sample, by an image recording unit, at a first temperature and a sample formation temperature that is a temperature at which the sample is formed (Han teaches placing a phase grating on the sample pg.588 Section Specimen Gratings, first paragraph, Fig. 6; these phase gratings are then optically examined and fringe patterns are recorded pg.591 third paragraph last two sentences; the samples can be tested at any number of temperatures pg. 594 third paragraph, FIG 11c which includes room temperature, e.g. point A 20°C and the formation temperature point C 100°C, pg. 590 third paragraph);
generating moiré fringes based on each of the recorded images of the periodic pattern (the phased gratings are optically examined and fringe patterns are recorded pg.591 third paragraph last two sentences);
calculating a phase of the moiré fringes for the sample at the first temperature (using the phase gratings for samples at different temperatures Fig. 11c point A 20°C);
calculating a phase of the moiré fringes for the sample at the sample formation temperature (the formation temperature 82°C is measured Fig. 11c point C 100°C, pg. 590 third paragraph);
acquiring a phase difference of the moiré fringes at the sample formation temperature with respect to the first temperature; and calculating a residual thermal strain of the sample at the first temperature with respect to the sample formation temperature based on the acquired phase difference (using the phase gratings for samples at different temperatures to determine the vertical displacements/strain is measured at the various temperatures using the fringe patterns Fig. 13).  
Claim 2 (Currently Amended):
Han teaches the residual thermal strain distribution measurement method according to claim 1, further comprising:
recording an image of the periodic pattern present on the surface of the sample, by the image recording unit, at a second temperature different from the first temperature and the sample formation temperature (using the phase gratings for samples at different temperatures Fig. 11c);
generating moiré fringes based on the recorded image of the periodic pattern at the second temperature (Fig. 12);
calculating a phase of the moiré fringes for the sample at the second temperature; and acquiring a phase difference of the moiré fringes at the second temperature with 3respect to the first temperature to calculate a residual thermal strain of the sample at the second temperature (determining the displacements from the fringe patterns at various temperatures Fig. 13).  
Claim 3 (Currently Amended):
Han teaches the residual thermal strain distribution measurement method according to claim 1, wherein the first temperature is a room temperature (Fig. 11c point A 20°C).  
Claim 5 (Currently Amended):
Han teaches the residual thermal strain distribution measurement method according to claim 1, comprising: when the periodic pattern is not present on the surface of the sample, creating a periodic pattern on the surface of the sample at the first temperature (Using the specimen gratings, pg. 588).  
Claim 6 (Currently Amended):
Han teaches a residual thermal strain measurement device comprising:
a load application unit which applies a thermal load to a sample (the convection oven Fig. 10);
an image recording unit (the interferometer Fig. 10) which records images of a periodic pattern present on the surface of the sample at a first temperature and a sample formation temperature that is a temperature at which the sample is formed (Han teaches placing a phase grating on the sample pg.588 Section Specimen Gratings, first paragraph, Fig. 6; these phase gratings are then optically examined and fringe patterns are recorded pg.591 third paragraph last two sentences; the samples can be tested at any number of temperatures pg. 594 third paragraph, FIG 11c which includes room temperature, e.g. point A 20°C and the formation temperature point C where the formation temperature is 100°C, pg. 590 third paragraph);
a residual thermal strain measurement unit which
generates moiré fringes based on each of the recorded images of the periodic pattern (the phased gratings are optically examined and fringe patterns are recorded pg.591 third paragraph last two sentences),
calculates a phase of the moiré fringes for the sample at the first temperature (using the phase gratings for samples at different temperatures Fig. 11c point A 20°C),
calculates a phase of the moiré fringes for the sample at the sample formation temperature (the formation temperature 82°C is measured Fig. 11c point C 100°C, pg. 590 third paragraph),
acquires a phase difference of the moiré fringes at the sample formation temperature with respect to the first temperature, and 4calculates a residual thermal strain of the sample at the first temperature with respect to the sample formation temperature based on the acquired phase difference (using the phase gratings for samples at different temperatures to determine the vertical displacements/strain is measured at the various temperatures using the fringe patterns Fig. 13); and
an output unit which outputs the calculation result (Fig. 13).  

Claim 7 (Currently Amended) A computer program causing a computer including a processor and a memory to execute processing comprising:
receiving an input of image data of a periodic pattern on a sample surface at a first temperature and a sample formation temperature, and an input of analysis parameters (Han teaches placing a phase grating on the sample pg.588 Section Specimen Gratings, first paragraph, Fig. 6; these phase gratings are then optically examined and fringe patterns are recorded pg.591 third paragraph last two sentences; the samples can be tested at any number of temperatures pg. 594 third paragraph, FIG 11c which includes room temperature, e.g. point A 20°C and the formation temperature point C 100°C, pg. 590 third paragraph);
searching for the periodic pattern of the same size in the same area on the sample (using the same grating);
generating moiré fringes based on each image of the periodic pattern (the phased gratings are optically examined and fringe patterns are recorded pg.591 third paragraph last two sentences);
calculating a phase of the moiré fringes for the sample at the first temperature (using the phase gratings for samples at different temperatures Fig. 11c point A 20°C);
calculating a phase of the moiré fringes for the sample at the sample formation temperature (the formation temperature 82°C is measured Fig. 11c point C 100°C, pg. 590 third paragraph);
acquiring a phase difference of the moiré fringes at the sample formation temperature with respect to the first temperature; calculating a residual thermal strain of the sample at the first temperature with respect to the sample formation temperature based on the acquired phase difference (using the phase gratings for samples at different temperatures to determine the vertical displacements/strain is measured at the various temperatures using the fringe patterns Fig. 13); and
outputting the calculation result (Fig. 13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Nix, “Mechanical Properties of Thin Films”, 2005.
Claim 4 (Currently Amended):
Han teaches the residual thermal strain distribution measurement method according to claim 1, and relates the measured strains the stress in the film (pg. 611, Summary).
However Han is silent concerning the explicit details of the limitation “wherein a residual thermal stress distribution is further calculated from the calculated residual thermal strain distribution by applying the Hooke's law to a plane stress problem”
Nix teaches that the stresses in a film can be determined where the elastic strains are known (pg. 81 paragraph 2).  Nix further teaches that the determination can be made using Hooke’s law (pg. 81 paragraph 4, pg. 82 first paragraph).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use Nix’s Hooke’s law method of stress determination from the overall measurement of strain used to characterize stress taught by Han with the expected benefit, that the actual stress levels could be determined quantitatively.
This method for improving the stress determination of Han using the Hooke’s law determination taught by Nix was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Nix.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of (First Author) and (Second Author) to obtain the invention:
wherein a residual thermal stress distribution is further calculated from the calculated residual thermal strain distribution by applying the Hooke's law to a plane stress problem. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857